Exhibit 10.4

Execution Original

 

GUARANTY OF OVERSTOCK.COM, INC.

(GUARANTY OF PAYMENT)

 

FOR VALUE RECEIVED, and for the purpose of enabling O.COM LAND, LLC, a Utah
limited liability company, hereinafter called “Debtor” and/or “Borrower”, to
obtain a loan (the repayment obligation of which is evidenced by the Promissory
Note, as hereafter defined) from PCL L.L.C., a Utah limited liability company of
10011 South Centennial Parkway, Suite 275, Sandy City, Utah, hereinafter called
“Lender”, the undersigned (also referred to hereafter as “Guarantor”) does
hereby guarantee to the Lender, the prompt payment during the term of the Loan,
at maturity of the Loan or at any time thereafter, of the forty million dollar
($40,000,000.00) loan (“Loan”) made by Lender to Debtor, evidenced by that
certain Promissory Note made effective November      , 2017, in the principal
amount of Forty Million and 00/100 Dollars ($40,000,000.00) (“Promissory Note”)
and such other loan documents as required by the Lender (“Loan Documents”).

 

In the event that said Debtor fails at any time or times to promptly pay any and
all obligations pursuant to the Loan and/or Loan Documents, including the final
payment of principal and interest due upon maturity of the Loan and the monthly
interest-only payments, which are now due and/or which may hereafter accrue from
said Debtor to said Lender, as the same become due, the undersigned Guarantor
hereby promises to pay any and all such indebtedness as the same becomes due
from said Debtor to said Lender, forthwith, upon demand, including attorney’s
fees that may be incurred in enforcing the provisions of this Guaranty,
including payment hereunder.

 

The undersigned Guarantor hereby waives presentment for payment, protest and
notice of dishonor and of non-performance of any note or notes made or hereafter
made by the Debtor to the Lender or of any other items of indebtedness held or
hereafter held by Lender against Debtor.

 

1

--------------------------------------------------------------------------------


 

This is a specific guaranty and by this instrument the undersigned Guarantor
guarantees the prompt payment of any and all of indebtedness evidenced by the
Loan, the Loan Documents and/or the Promissory Note.

 

Guarantor executes this Guaranty for the purpose of inducing Lender to extend
the Loan to Debtor, and Guarantor hereby agrees that the Loan to the Debtor was
agreed to and extended by Lender to Debtor or for its account in reliance upon
this Guaranty.  Guarantor further acknowledges that it has an economic interest
in the successful refinancing and payment of the Loan encumbering the Property
securing the Loan.

 

Except as otherwise provided herein, Guarantor agrees that upon any default of
Debtor, Lender may, at its option, proceed directly and at once, and without
notice to Guarantor of the occurrence of such default by Debtor, against
Guarantor to collect and recover the full sum of the guaranteed indebtedness. 
The obligations of Guarantor under this agreement are independent of the
obligations of Debtor, and a separate action or actions may be brought and
prosecuted against Guarantor whether action is brought against Debtor or whether
Debtor be joined in any such action or actions.  Guarantor agrees that the
payment of any indebtedness or other act which shall toll any applicable statute
of limitations shall similarly operate to toll such statute of limitations
applicable to Guarantor’s liability under this Guaranty.  Guarantor agrees to
assume the responsibility for being and keeping itself informed of the financial
condition of Debtor and of all other circumstances bearing upon the risk of
nonpayment of the indebtedness which diligent inquiry would reveal, and that
Lender shall have no obligation to advise Guarantor of any information relating
to the financial condition of Debtor, and absent a written request for
information by Guarantor, no obligation to inform Guarantor regarding the status
of the guaranteed indebtedness.

 

2

--------------------------------------------------------------------------------


 

Guarantor agrees that Lender may, from time to time, at Lender’s election,
without notice to Guarantor, without Guarantor’s consent, and without affecting
Guarantor’s liability under this agreement, (a) renew, extend, accelerate or
otherwise change the time for payment of, or otherwise change the terms of the
indebtedness or any part thereof of Debtor, including increasing or decreasing
the rate of interest on such indebtedness; (b) take and hold security
(i) pledged for the payment of this Guaranty, if any, or (ii) pledged for
repayment of the indebtedness guaranteed, and exchange, surrender, compromise,
release, enforce, waive, or deal with such security in any manner Lender deems
necessary, whether or not this security was provided by Debtor or Guarantor;
(c) apply such security and direct the order or manner of sale as Lender in its
discretion may determine, and (d) release or substitute any one or more of the
endorsers (if any) of Debtor.

 

Guarantor waives any right:  (a) to require any notice of action or non-action
on the part of Debtor, Lender or Guarantor; (b) to require any notice of the
creation, renewal, extension or accruals of any obligation or obligations of
Debtor, present or future; (c) to require notice of default or nonpayment and
notice of dishonor to or upon Guarantor, Debtor or any other party liable for
any of the obligations of Debtor; (d) to make any defense arising by reason of
any disability of Debtor or by reason of the cessation from any cause whatsoever
of the liability of Debtor; (e) for subrogation until all indebtedness of Debtor
be paid in full to Lender; (f) to participate in any security now or hereafter
held by Lender, and (g) to claim any right to cause a marshalling of any or all
Debtor’s assets or to cause Lender to proceed against any of the security before
proceeding against Guarantor.

 

Guarantor agrees to pay a reasonable attorney’s fee and court costs if this
Guaranty be placed with an attorney for collection or enforcement or if suit be
instituted thereon.  Guarantor further agrees that this Guaranty shall be
binding upon the undersigned, the legal representatives,

 

3

--------------------------------------------------------------------------------


 

successors and assigns of the undersigned and shall be governed by and construed
in accordance with the laws of the State of Utah.

 

Guarantor agrees that all rights and remedies of Lender are cumulative and
distinct and may be exercised concurrently, independently or successively.  The
failure of Lender to promptly exercise any right hereunder shall not operate as
a waiver of such right and the waiver of any default shall not constitute a
waiver of any subsequent or other default.

 

This contract shall inure to the benefit of all transferees, assignees and/or
endorsers of said Lender of any part, parts or all of the indebtedness herein
guaranteed.

 

The Guarantor acknowledges, understands and agrees that this Guaranty is a
guaranty of payment and not a guaranty of collection, and that in the event of a
default by the Debtor, the Lender may pursue the Guarantor without first
proceeding against the Debtor and/or any collateral securing the Loan.

 

IN WITNESS WHEREOF, the Guarantor has hereto subscribed his name effective the
    day of November 2017.

 

 

GUARANTOR:

 

 

 

OVERSTOCK.COM, INC., a Delaware

 

corporation,

 

 

 

By:

/s/ Robert P. Hughes

 

Name:

Robert P. Hughes

 

Its:

 

 

4

--------------------------------------------------------------------------------